                                          -------       -   . -- - ---~--'----"---..................~ ~--:-'


                                                                                                                         J
                                                                                                    r- .....r
                                                                               ::-.,                c.:::-,
                                                                               ::.·Jn
                                                                                                    \...,C:)
                                                                               --.. ,:--.n
                                                                              ;·;; 2 j~;;          ?:
                                                                               ::?: -        ~Jj   ::o
       THE CIRCUIT COURT OF CRITTENDEN COUNTY, ARI<IANSAr~
                         CIVIL DIVISION
                                                  . '"C'' .
                                                  ;./~~~
                                                            '-D                                                 r••s.•
                                                                              r ·, . ·. , •-·      -o
                                                                                                                r11
                                                                              ~ ;-/ }              3'.
DANZEL L. STEARNS,                                                                                              CJ
on behalf of himself and all similarly situated persons,
                                                                                ;• f T)(.' '
                                                                              - ,. -·'
                                                                                   _.,_.            ..
                                                                                                   f'\.)

                                                                              ~->"':               Plaintiffs
                                                                                                   ~-.!

V.
                                    Case No. lSCV-19-142

INMATE SERVICES CORPORATION,
RANDY L. CAGLEJR.,
CHRISTOPHER L. WEISS,
RYAN B. MOORE, and DOE 1 to 100,                                                              Defendants


                         ORDER GRANTING PRO HAC VICE

       On this date, this matter comes before the Court to consider the sworn motion pro

hac vice of Mark E. Me1in to appear in this matter as co-counsel for Plaintiff Danzel L.

Stearns. For good cause shown, this motion is




                                                   DATED




                                          Page 1 of 1
